          Case 7:14-cr-00236-CS Document 51 Filed 07/08/21 Page 1 of 1




                                       JOSEPH A. VITA
                                    ATTORNEY AT LAW
                                       52 Irenhyl Avenue
                                 Port Chester, New York 10573
                                      Telephone 914-939-5401
                                        Joev63542@aol.com

VIA ECF

July 8, 2021

Hon. Cathy Seibel
United States District Court
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

Re:    USA v. Silviano Christman; 14 CR 0236-01 (CS)

Dear Judge Seibel:

       With the consent of the Government by AUSA Jamie Bagliebter I am requesting that the
Court date on the VOSR proceeding be adjourned from July 19, 2021, until August 5, 2021, at
11:30AM.

         The violation petition is based in part upon defendant’s New York State felony arrest for
which defendant is in remand status at Rikers. The New York State charges are still pending
awaiting a trial date with the next Court date being August 4, 2021, for decision on defendant’s
pretrial motions.


Respectfully submitted,

/S/ Joseph A. Vita

Joseph A. Vita
